In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-22-00010-CV



                                   INGER HALL, Appellant

                                               V.

         HERMAN TYESKIE AND LAW OFFICE OF MYLA G. MAYBERRY, P.C.,
                     INDIVIDUALLY/JOINTLY, Appellees




                        On Appeal from the County Court at Law No. 2
                                    Gregg County, Texas
                             Trial Court No. 2020-2260-CCL2




                         Before Morriss, C.J., Stevens and Carter,* JJ.
                        Memorandum Opinion by Chief Justice Morriss



____________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                 MEMORANDUM OPINION

       Inger Hall has appealed the trial court’s January 27, 2022, summary judgment order.

Upon our review of the clerk’s record, filed on March 31, 2022, we noted a potential defect in

the Court’s jurisdiction over this appeal.

       Our jurisdiction is constitutional and statutory in nature. See TEX. CONST. art. V, § 6;

TEX. GOV’T CODE ANN. § 22.220 (Supp.). Unless we are given specific authority over an

interlocutory appeal from a particular type of order, we have jurisdiction only over appeals from

final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The trial court’s

January 27, 2022, summary judgment order does not appear to dispose of all claims and parties

in the litigation. The January 27 order, on its face, addresses and dismisses only Hall’s claims of

common-law fraud, conversion of money, and negligence against the Law Office of Mayla G.

Mayberry, P.C. The last sentence of the order states, “This judgment finally disposes of all

claims against Defendant, Law Office of Myla G. Mayberry, P.C., in this lawsuit and is

appealable.”

       In Lehmann, the Texas Supreme Court stated,

       We . . . hold that in cases in which only one final and appealable judgment can be
       rendered, a judgment issued without a conventional trial is final for purposes of
       appeal if and only if either it actually disposes of all claims and parties then
       before the court, regardless of its language, or it states with unmistakable clarity
       that it is a final judgment as to all claims and all parties.

Lehmann, 39 S.W.3d at 192–93. The trial court’s January 27 order does not dispose of all claims

and parties and does not, with unmistakable clarity, state that it is final as to all claims and all

parties. Further, there is no indication in the record currently before this Court that the trial court

                                                  2
entered a severance order. As a result, it appears that the January 27 order is interlocutory and

we, therefore, are without jurisdiction to hear this appeal.

          By letter dated March 31, 2022, we notified Appellant of this potential defect in our

jurisdiction and afforded her the opportunity to show this Court how it had jurisdiction over the

appeal notwithstanding the noted defect. We further informed Appellant that the failure to

respond by April 11, 2022, would result in dismissal of the appeal for want of jurisdiction. See

TEX. R. APP. P. 42.3(a).       Appellant’s response to our letter agreed with our assessment of

Lehmann but stated that, if the notice of appeal failed to invoke this Court’s jurisdiction, the

dismissal of this case would document counsel’s efforts to preserve appellant’s future right of

appeal.

          We find that the trial court’s January 27, 2022, order was not final and appealable.

Consequently, we are without jurisdiction over this appeal.

          We dismiss this appeal for want of jurisdiction.




                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:          April 13, 2022
Date Decided:            April 14, 2022




                                                   3